Citation Nr: 0941545	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-34 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
posttraumatic stress disorder, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board sitting at the RO in 
August 2009.  A transcript of the hearing is associated with 
the claims file. 

The issue of service connection for posttraumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In April 1993, the RO denied service connection for 
posttraumatic stress disorder (PTSD) because there was no 
credible evidence of a diagnosis of the disorder.  The 
Veteran did not express disagreement within one year, and the 
decision became final. 

2.  Since April 1993, the RO received evidence that is new, 
not cumulative, relates to a previously unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim for service connection 
for PTSD. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim for service connection for posttraumatic 
stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the petition to 
reopen a final disallowed claim for service connection for 
PTSD.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served as a signal intercept operator in Army 
Security Agency units and was assigned in small detachments 
to tactical combat units operating in the Republic of Vietnam 
from June 1967 to February 1970.  He contends that he 
experiences posttraumatic stress disorder as a result of 
traumatic events in combat service. 

In April 1993, the RO denied service connection for PTSD 
because there was no credible evidence of a diagnosis of 
PTSD.  The RO noted that service treatment records and VA 
outpatient treatment records from two VA clinics in 
California were considered and were silent for any 
psychiatric symptoms or diagnoses.  In response to a request 
for counseling records starting in January 1991, an 
administrator at a VA Veteran's Center in Fresno, California 
reported that no records of counseling of the Veteran were on 
file.  The claims file showed only that the Veteran received 
mail at that Veteran's Center.  The Veteran failed to 
identify any specific stressful events in service and failed 
to report for an examination.  The Veteran did not express 
disagreement within one year, and the decision became final. 
38 U.S.C.A. § 7105.  

The RO received the Veteran's petition to reopen the final 
disallowed claim for PTSD in January 2005. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since April 1993, the RO received the following pertinent 
evidence: records of VA outpatient treatment from May 2004 to 
April 2005 and from April 2008 to June 2009; a VA psychiatric 
compensation and pension examination report in April 2008;  a 
record of an informal RO conference in April 2007; ten 
letters or statements from the Veteran addressed to VA 
adjudicators, Veteran's Service Organizations, and Members of 
Congress; statements from a former Army commanding officer 
and a fellow soldier; copies of letters to the editor of 
veteran's publications by former ASA soldiers, and excerpts 
from a book written by the Veteran's former commanding 
officer.  The Veteran also testified before the Board in 
August 2009.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether any new diagnosis is a progression of the prior 
disorder, correction of an error in diagnosis, or development 
of a new and separate condition.  38 C.F.R. § 4.13, 4.125 
(2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
this case, the Veteran's current claim for service connection 
for PTSD is for the same disorder and based on the same 
record of service and medical care as was considered in the 
initial decision.  Since the current claim arises from the 
same factual basis as the time the case was last decided on 
the merits, new and material evidence is necessary to reopen 
the claim.  Id.  

The Board concludes that all pertinent evidence received is 
new as it had not been previously considered.  The Board 
concludes that all evidence received is material to the issue 
of a diagnosis of PTSD because it provides details of the 
nature and circumstances of his Vietnam service, specific 
accounts of stressful events, and medical assessments of the 
Veteran's mental health.  Therefore, and to this extent only, 
the Board grants the petition to reopen the final disallowed 
claim for service connection for PTSD and will remand the 
issue for further development as provided below.   


ORDER

The petition to reopen a final disallowed claim for service 
connection for PTSD is granted. 


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  

In an August 2009 written statement and at an August 2009 
Board hearing, the Veteran indicated that he had been 
interviewed by four VA counselors or social workers and had 
applied for a VA vocational rehabilitation program at an 
unspecified location in 1974 or 1975, in Fresno, California 
in the 1980s, and in Los Angeles and Santa Barbara, 
California in the 1990s.  He indicated that these encounters 
included examinations for PTSD.  The RO made one request in 
November 1992 to the Veteran's Center in Fresno for 
counseling records starting in January 1991 but the Center 
Manager responded that no file for the Veteran could be 
located.  The Board concludes that a request for additional 
records is necessary to the Vet Center in Fresno for records 
starting in 1980 and to Vet Centers in Los Angeles and Santa 
Barbara for records starting in 1990 in order to obtain all 
pertinent records in VA's possession.  Further, requests for 
records to Regional Offices in northern and southern 
California for any vocational rehabilitation files starting 
in 1990 are also necessary to decide the claim.  

In April 2005, the Veteran underwent a VA neuropsychology 
examination to evaluate symptoms of memory decline and poor 
concentration but a complete examination was not possible at 
the time because of an ongoing physical illness.  In an April 
2008 VA mental health examination, a VA psychologist noted 
that the Veteran denied any current psychological treatment 
but that he was considering reinitiating some form of 
treatment to determine if PTSD was causing his problems.  In 
June 2009, a VA neurologist noted that the Veteran may have 
experienced a small stroke but that further testing was 
necessary.  A computer index of VA treatment obtained in July 
2009 showed that the Veteran underwent a VA neuropsychology 
examination on July 9, 2009.  All of the treatment above was 
provided at the VA Medical Center in Phoenix, Arizona or 
associated clinics.  A request for all records of VA medical 
care from April 2008 to the present including the results of 
a July 9, 2009 neuropsychology examination is necessary to 
decide the claim.  

Finally, the VA psychologist in April 2008 noted that a 
diagnosis of PTSD was not warranted at the time of the 
examination.  The psychologist deferred any Axis I or II 
diagnosis but assigned a Global Assessment of Functioning 
score of 55, indicating a moderate level of social and 
occupational impairment.  As the record showed that the 
Veteran experienced a variety of behavioral symptoms, VA must 
consider whether service connection is warranted for other 
disorders, if any, in addition to PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  As treatment records indicate a variety of mental 
health symptoms with some level of impairment but there is no 
record of a definite diagnosis, an additional mental health 
examination is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Request from Veterans Centers in 
Fresno, Los Angeles, and Santa Barbara, 
California, all records of counseling for 
mental health, domestic, training, or job 
search issues from 1980 to the present 
for Fresno and from 1990 to the present 
for other locations.  Associate any 
records received with the claims file. 

2.  Request from the Regional Offices in 
Oakland and Los Angeles, California, all 
vocational rehabilitation records 
relevant to the Veteran.  Associate any 
records received with the claims file. 

3.  Request all records of medical or 
psychiatric care of the Veteran at the 
VAMC in Phoenix, Arizona and associated 
clinics from April 2008 to the present 
including the results of a July 9, 2009 
neuropsychological examination.  
Associate any records received with the 
claims file. 

4.  Then, schedule the Veteran for a 
mental health examination with a VA 
psychiatrist or doctoral level 
psychologist.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
identify and provide an evaluation of all 
the Veteran's mental health disorders, if 
any.  Request that the examiner review 
and provide comments relevant to the 
following questions or notations in the 
record: 

a. Does the Veteran have posttraumatic 
stress disorder related to any of 
stressors described in his written 
statements and at the August 2009 Board 
hearing? 

b. Are the symptoms noted by a VA 
neuropsychologist in April 2005 such as 
memory decline, poor concentration, and 
irritability associated with any 
psychiatric disorder and if so is the 
disorder related to the stressors or any 
aspect of service? 

c. If the results of a July 2009 VA 
neuropsychological examination are of 
record, are any symptoms noted by this 
examiner associated with any psychiatric 
disorder related to the stressors or any 
aspect of service? 

d. If records of counseling for domestic, 
training, or employment issues have been 
obtained, are any symptoms noted by the 
counselors indicative of a current 
psychiatric disorder related to any 
aspect of service?  

e. Request that the examiner comment on 
the notations of the VA psychologist in 
April 2008 that the Veteran's fall from a 
helicopter was not a particularly 
traumatic event and that the Veteran does 
not display psychotic thought processes.  
Request that the examiner indicate 
whether symptoms of social isolation and 
occupational impairment are indicative of 
any psychiatric disorder and if so 
whether the disorder is related to 
stressors in service or any other aspect 
of service.  

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2009).   


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


